Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered July 17, 2008) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present—Smith, J.P., Centra, Peradotto and Gorski, JJ.